Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 Genco Shipping & Trading Limited Takes Delivery of Three Drybulk Vessels NEW YORK, December 17, 2007 – Genco Shipping & Trading Limited (NYSE: GNK) today announced that it has taken delivery of the Genco Charger, a 2005-built Handysize vessel, and the Genco Challenger, a 2003-built Handysize vessel, on December 14, 2007. The Company also announced it has taken delivery of the Genco Warrior, a 2005-built Supramax vessel, on December 17, 2007. The Genco Charger, the Genco Challenger and the Genco Warrior are the first three vessels to be delivered to the Company under Genco’s previously announced agreements on August 14, 2007 to acquire six drybulk vessels from affiliates of Evalend Shipping Co. S.A. Peter C. Georgiopoulos, Chairman, commented “We firmly believe in the ongoing strength of the drybulk market and are committed to continue seeking growth opportunities. As we have in the past, we intend to employ our differentiated and disciplined approach of solely entering into drybulk transactions that meet a set of stringent criteria that best serves all our shareholders.” Mr. Georgiopoulos continued, “In furthering our leadership in the industry, we will continue to differentiate ourselves from our peers.Our core differentiators include an experienced management team, majority independent board, commitment to transparency, focus on shareholder value and an exclusive concentration on the drybulk industry.” The Company has delivered the Genco Charger and the Genco Challenger to their charterer, Pacific Basin Chartering Ltd., on December 16, 2007 to commence a time charter for 35 to 37.5 months at a gross rate of $24,000 per day, less a 5% third party brokerage commission, per vessel. The Genco Warrior is expected to be delivered to its charterer, Hyundai Merchant Marine Co. Ltd., on December 19, 2007 to commence a time charter for 35 to 37.5 months at a gross rate of $38,750 per day, less a 5% third party brokerage commission. With the addition of the Genco Charger, the Genco Challenger and the Genco Warrior, the Company’s current fleet is comprised of 25 drybulk vessels with a total carrying capacity of approximately 1,766,000 dwt. Genco expects to take delivery of the three remaining drybulk vessels from affiliates of Evalend Shipping Co. S.A. by the end of the current fourth quarter. Genco also expects to take delivery of the five remaining Capesize newbuildings from companies within the Metrostar Management Corporation group from the second quarter of 2008 through the third quarter of 2009. The following table reflects the current employment of Genco’s current fleet as well as the employment or other status of vessels expected to join Genco’s fleet: Vessel Year Built Charterer Charter Expiration (1) Cash Daily Rate (2) Revenue Daily Rate (3) Expected Delivery (4) Capesize Vessels Genco Augustus 2007 Cargill International S.A. December 2009 45,263 62,750 - Genco Tiberius 2007 Cargill International S.A. January 2010 45,263 62,750 - Genco London 2007 SK Shipping Co., Ltd August 2010 57,500 64,250 Genco Titus 2007 Cargill International S.A. November 2011 45,000(5) 46,250 - Genco Constantine 2008(6) Cargill International S.A. 54 to 62 months from delivery date 52,750(7) Q2 2008 Genco Hadrian 2008(6) To be determined (“TBD”) TBD TBD Q4 2008 Genco Commodus 2009(6) TBD TBD TBD Q2 2009 Genco Maximus 2009(6) TBD TBD TBD Q2 2009 Genco Claudius 2009(6) TBD TBD TBD Q3 2009 Panamax Vessels Genco Beauty 1999 Cargill International S.A. May 2009 31,500 - Genco Knight 1999 SK Shipping Ltd. May 2009 37,700 - Genco Leader 1999 A/S Klaveness December 2008 25,650(8) - Genco Trader(9) 1990 Baumarine AS January 2008 25,750(8) - Genco Vigour 1999 STX Panocean (UK) Co. Ltd. March 2009 29,000(10) - Genco Acheron 1999 STX Panocean (UK) Co. Ltd. February 2008 30,000 - Genco Surprise 1998 Cosco Bulk Carrier Co., Ltd. January 2008 25,000 - Hanjin Shipping Co., Ltd. 35 to 37 months from delivery to new charterer 42,100 - Supramax Vessels Genco Predator 2005(6) Intermare Transport GmbH January 2008 22,500(11) 41,000 Q4 2007 Genco Warrior 2005 Hyundai Merchant Marine Co. Ltd. November 2010 38,750 - Genco Hunter 2007(6) Pacific Basin Chartering Ltd. 3 to 5 Months from delivery date 65,000 Q4 2007 Handymax Vessels Genco Success 1997 Korea Line Corporation March 2008/ January 2011 24,000/ 33,000(12) - Genco Carrier 1998 Pacific Basin Chartering Ltd. February 2008 24,000 - Genco Prosperity 1997 Pacific Basin Chartering Ltd. April 2008 26,000 - Genco Wisdom 1997 Hyundai Merchant Marine Co. Ltd. February2008(13) January 2011 24,000 34,500 - Genco Marine 1996 NYK Bulkship Europe S.A. February 2008 24,000 - Genco Muse 2001 Oldendorff GmbH & Co. KG. March 2008 58,000 - Handysize Vessels Genco Explorer 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Pioneer 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Progress 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Reliance 1999 Lauritzen Bulkers A/S August 2009 19,500 - Genco Sugar 1998 Lauritzen Bulkers A/S August 2009 19,500 - Genco Charger 2005 Pacific Basin Chartering Ltd. November 2010 24,000 - Genco Challenger 2003 Pacific Basin Chartering Ltd. November 2010 24,000 - Genco Champion 2006(6) Pacific Basin Chartering Ltd. 35 to 37.5months from delivery date 24,000 Q4 2007 (1) The charter expiration dates presented represent the earliest dates that our charters may be terminated in the ordinary course.Except for the Genco Titus, under the terms of each contract, the charterer is entitled to extend time charters from two to four months in order to complete the vessel's final voyage plus any time the vessel has been off-hire. The charterer of the Genco Titus has the option to extend the charter for a period of one year. (2) Time charter rates presented are the gross daily charterhire rates before the payments of brokerage commissions ranging from 1.25% to 6.25% to third parties, except as indicated for the Genco Trader and the Genco Leader in note 8 below. In a time charter, the charterer is responsible for voyage expenses such as bunkers, port expenses, agents’ fees and canal dues. (3) For the vessels acquired with a below-market time charter rate, the approximate amount of revenue on a daily basis to be recognized as revenues is displayed in the column named “Revenue Daily Rate” and is net of any third-party commissions.Since these vessels were acquired with existing time charters with below-market rates, we allocated the purchase price between the respective vessel and an intangible liability for the value assigned to the below-market charterhire.This intangible liability is amortized as an increase to voyage revenues over the minimum remaining term of the charter.For cash flow purposes, we will continue to receive the rate presented in the “Cash Daily Rate” column until the charter expires. (4) Dates for vessels being delivered in the future are estimates based on guidance received from the sellers and/or the respective shipyards. (5) The charter includes a 50 percent index-based profit sharing component. (6) Year built for vessels being delivered in the future are estimates based on guidance received from the sellers and/or the respective shipyards. (7) The Genco Constantine is scheduled to be on charter with Cargill International S.A., for 54 to 62 months at a gross rate of $52,750 per day, less a 5% third party brokerage commission.The charter also includes a 50 percent index-based profit sharing component. (8) For the Genco Leader and the Genco Trader, the time charter rate presented is the net daily charterhire rate. There are no payments of brokerage commissions associated with these time charters. (9) We have entered into an agreement to sell the Genco Trader to SW Shipping Co., Ltd. for approximately $44 million, less a 2% brokerage commission.The delivery is expected to occur in the first quarter of 2008. (10) We have entered into a time charter for 23 to 25 months at a rate of $33,000 per day for the first 11 months, $25,000 per day for the following 11 months and $29,000 per day thereafter, less a 5% third-party brokerage commission. For purposes of revenue recognition, the time charter contract is reflected on a straight-line basis at approximately $29,000 per day for 23 to 25 months in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. The time charter, commenced following the expiration of the vessel's previous time charter on May 5, 2007. (11) The Genco Predator is currently on charter with Intermare Transport GmbH at a gross rate of $22,500 per day. The charter is due to expire between January 2008 and March 2008. (12) We intend to extend the time charter for an additional 35 to 37.5 months at a rate of $33,000 per day less a 5% third party brokerage commission.The new charter will commence following the expiration of the previous charter on March 1, 2008. (13) We have reached an agreement to extend the time charter for an additional 35 to 37.5 months at a rate of $34,500 per day less a 5% third party brokerage commission.The new charter will commence following the expiration of the previous charter on March 1, 2008. About Genco Shipping & Trading Limited Genco Shipping & Trading Limited transports iron ore, coal, grain, steel products and other drybulk cargoes along worldwide shipping routes. Genco Shipping & Trading Limited currently owns a fleet of 25 drybulk vessels consisting of four Capesize, seven Panamax, one Supramax, six Handymax and seven Handysize vessels, with a carrying capacity of approximately 1,766,000 dwt. After the sale of the Genco Trader as well as the delivery of the three remaining vessels from affiliates of Evalend Shipping Co. S.A. and the five remaining vessels from companies within the Metrostar Management Corporation group, Genco Shipping & Trading Limited will own a fleet of 32 drybulk vessels, consisting of nine Capesize, six Panamax, three Supramax, six Handymax and eight Handysize vessels, with a carrying capacity of approximately 2,700,000 dwt. "Safe Harbor" Statement Under the Private Securities Litigation Reform Act of 1995 This press release contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward looking statements are based on management's current expectations and observations. Included among the factors that, in our view, could cause actual results to differ materially from the forward looking statements contained in this press release are (i) the fulfillment of the closing conditions under the Company’s agreements to acquire the remaining three Evalend drybulk vessels; (ii) the fulfillment of the closing conditions under the Company’s agreement to acquire the remaining five Metrostar drybulk vessels; (iii) increases in costs and expenses including but not limited to: crew wages, insurance, provisions, repairs, maintenance and general and administrative expenses; (iv) changes in the condition of the Company’s vessels or applicable maintenance or regulatory standards (which may affect, among other things, our anticipated drydocking or maintenance and repair costs) and unanticipated drydock expenditures; and other factors listed from time to time in our public filings with the Securities and Exchange Commission including, without limitation, our Annual Report on Form 10-K for the year ended December 31, 2006, our Quarterly Reports on Form 10-Q, and our reports on Form 8-K.
